Citation Nr: 1224266	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-07 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision from the Regional Office (RO) in Oakland, California, which in relevant part denied service connection for PTSD and denied service connection for a neck disorder and for residuals of a low back injury after finding that new and material evidence had not been submitted to reopen the claims.  

In September 2008 the Veteran had a personal hearing before the Decision Review Officer at the RO.  A transcript has been incorporated into the record.

In August 2010, the Board found that new and material evidence had been submitted and reopened claims for service connection for a neck disorder and for residuals of a low back injury.  The Board remanded the three issues for further development.  

In October 2011 service connection was granted for the neck disorder and residuals of a low back injury; therefore, there issues are no longer on appeal to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the August 2010 Remand, evidence found in the claims file shows that the Veteran has been in receipt of Social Security Administration  disability benefits.  The Veteran reported to the February 2012 VA examiner that he was in receipt of Social Security disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that another remand for VA to attempt to obtain and associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record all the Veteran's records on file with the Social Security Administration in connection with his award of disability benefits, including all decisions and all medical records.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  The RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and a reasonable time in which to respond.  Then the appeal should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


